DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Response to Arguments
Applicants’ arguments filed on 3/29/2021 with respect to claims 31-36, 39-46 and 49-50 have been fully considered but they are not persuasive.
In re page 6, Applicants state that “Claims 31-36, 39-46, and 49-50 were rejected under 35 U.S.C. § 112 for allegedly failing to comply with the written description requirement. These rejections are respectfully traversed. Applicant’s claimed subject matter is described in the specification in at least ¶¶ 0059, 0060, 0086, and 0103. Applicant’s independent claims 31 and 41, as amended, recite determining that the primary device is within a proximity of the secondary device when the distance is less than a predetermined value, and in response to determining that the primary device is within the proximity of the secondary device, playing the audio or video on the secondary device. Applicant’s originally filed specification supports the claimed subject matter. In particular, 0103 describes presenting supplemental content on a secondary device in response to detecting a primary user device that is playing a primary content asset within a proximity of the secondary device. Accordingly, the 35 U.S.C. § 112 of the pending claims should be withdrawn.”
(1) In response, the Examiner has acknowledged the Applicants’ statements. However, nowhere in the cited paragraphs 0059, 0060, 0086, and 0103 of the underlined claimed limitations of independent claims 31 and 41.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 31-36, 39-46 and 49-50 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. For instance, independent claim 31 recites “computing a distance between a primary device and a secondary device; determining that the primary device is within a proximity of the secondary device when the distance is less than a predetermine value; and in response to determining that the primary device is within the proximity of the secondary device.” And independent claim 41 recites “compute a distance between a primary device and a secondary device; determine that the primary device is within a proximity of the secondary device when the distance is less than a predetermine value; and in response to determining that the primary device is within the proximity of the secondary device.”
Since the above underlined parts of the claimed limitations do not have support in the specification, the claims are rejected under 35 U.S.C. 112, first paragraph. After carefully reviewing the cited paragraphs 0059, 0060, 0086, and 0103 and the specification, the Examiner concluded that the above underlined parts of the claimed limitations do not have support in the specification as written. However, if the Applicants disagree, the Examiner respectfully requests that the Applicants indicate where exactly in the specification such limitations have support for.  
The remaining dependent claims inherit the deficiencies thereof.

Response to Arguments
Applicants’ arguments filed on 3/29/2021 with respect to claims 31-36, 39-46 and 49-50 have been fully considered but they are not persuasive.
In re pages 6-7, Applicants state that “Claims 31-33, 36, 41-43, and 46 were rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Publication No. 2008/0155607 to Klappert (“Klappert”) in view of U.S. Publication No. 2007/0259690 to Julian et al. (“Julian”), and in further view of U.S. Publication No. 2010/0037258 to Chitturi et al. (“Chitturi”). Claims 31 and 41 as amended recite, inter alia, in response to determining that the primary device is within the proximity of the secondary device, generating for output the audio or video on the secondary device. For example, as described in ¶ 0103 of Applicant’s originally filed specification, in response to detecting a primary user device that is playing back a primary content asset within a proximity of a See Julian ¶ 0068. At best, Julian establishes an association between two devices when those devices are within a proximity of each other prior to performing a function. See Julian ¶ 0076. Establishing an association between two devices is not the same as specifically playing a supplementary audio or video on a secondary device in response to detecting that a primary device is within the proximity of the secondary device as recited by amended claim 31. Because Julian is not concerned with playing audio or video, let alone playing audio or video in response to detecting that a primary device is within the proximity of the secondary device, Julian fails to render obvious the abovementioned feature of applicant’s claims. Klappert is directed to a system for displaying media guidance data on a secondary device. Applicant’s claims are patently distinguished form Klappert by playing audio and video in response to detecting that the primary device is within the proximity of the secondary device. Chitturi, U.S. Patent No. 7,827,170 to Horling et al. (“Horling”), U.S. Publication No. 2013/0104173 to Tjio et al. (“Tjio”), U.S. Publication No. 2010/0095326 to Robertson, III (“Robertson”), where cited for other features of applicant’s claims and fail to render obvious the abovementioned claim whether taken alone or in combination with Klappert and Julian. For at least these 
(2) In response, the Examiner respectfully disagrees. First, the Applicants’ arguments are mainly directed to Julian and the Examiner will respond accordingly. Second, Julian is mostly used to disclose the limitation that Klappert does not teach. Third, it is not required under 103 rejection that both references disclose the same claimed limitations as long as they are analogous arts. For instance, Klappert, Julian and Chitturi are clearly analogous arts from the same field of endeavor in comparison with the features claimed in the independent claims 31 and 41 as further described below. Fourth, Applicant cannot show non-obviousness by attacking references individually, whereas here the rejections are based on combination of references. In re Keller, 208 USPQ 871 (CCPA 1981). Fifth, the combination of Klappert, Julian and Chitturi discloses all the claimed limitations of independent claims 31 and 41 as explained further below.
For instance, Julian discloses in fig. 4 at block 410 paragraph 54 that “the device 102 may process the received responsive signal to calculate the round-trip time and, in turn, a distance between the devices 102 and 104.” Also, see paragraphs 53 and 55-56. Thus, Julian discloses the following claimed limitations of independent claim 31 that recites “computing a distance between a primary device and a secondary device.”
And Julian discloses in fig. 2 paragraph 68 that “if an indication relating to a single distance was generated at block 206, this form of indication may be compared with one or more distance thresholds 144 to determine whether the devices 102 and 104 are separated by a distance that is within a range of distances deemed acceptable for performing some function. For example, initiation of a function may be predicated on the devices being less than or more than a certain distance apart (e.g., 1 meter, 3 meters, etc.).” Also, see paragraphs 57, 69, 76. Thus, Julian discloses the following claimed limitations of independent claim 31 that recites “determining that the primary device is within a proximity of the secondary device when the distance is less than a predetermine value; and in response to determining that the primary device is within the proximity of the secondary device.”
The combined teachings of the primary reference and the secondary reference do not destroy the primary reference; in fact, it enhances the operation of the primary reference since Julian discloses in fig. 4 paragraph 54 that having a device 102 that may process the received responsive signal to calculate the round-trip time and, in turn, a distance between the devices 102 and 104 in order to ease the processing time when calculating a distance between devices 102 and 104. As a result, the combination of both references won’t change the principle of operation of the primary reference being modified, and then the teachings of the references are sufficient to render the claims prima facie obvious.
On the other hand, Klappert discloses the following claimed limitations of independent claim 31 that recites “a method comprising: receiving, from the primary device, an electronic communication comprising information about a primary content asset being accessed at the primary device” (see figs. 4, 9, 13 ¶ 124 for receiving, from the primary device, an electronic communication comprising information about a primary content asset (i.e. program information and/or media guidance application) being accessed at the primary device. It should be noted that one of the functions of the media guidance application is to provide media listings and media information to users as described in figs. 1-2, 5-7 paragraphs 29-33, for example); “and the received information about the primary content asset being accessed at the primary device, identifying a supplemental audio or video corresponding to the primary content asset that is compatible with the secondary device” (see figs. 4, 9, 13 ¶s 44, 56, 105, 124 for the received information about the primary content asset (i.e. program information and/or media guidance application) being accessed at the primary device, identifying a supplemental audio or video (i.e. program information and/or media guidance application include video and audio) corresponding to the primary content asset (i.e. program information and/or media guidance application include video and audio) that is compatible with the secondary device (i.e. program guide data may be stored on storage device 470 in any suitable format (e.g., a Structured Query Language (SQL) database) as described in fig. 4 paragraphs 72, 74). It should be noted that one of the functions of the media guidance application is to provide media listings and media information including video and audio to users as described in figs. 1-2, 5-7 paragraphs 29-33, 41, 45, for example); “generating for output the supplemental audio or the video on the secondary device” (see figs. 1-2, 4-7 ¶s 56, 58 for generating for output the supplemental audio or the video on the secondary device (i.e. program information and/or media guidance application include video and audio). It should be noted that one of the functions of the media guidance application is to provide media listings and media information including video and audio to users as described in figs. 1-2, 5-7 paragraphs 29-33, 41, 45, for example. Thus, the media guidance application includes supplemental content asset such as video and audio)
On the other hand, Chitturi discloses the following claimed limitations of independent claim 31 that recites “determining the capabilities of the secondary device” (see fig. 1 ¶ 31 for determine the capabilities of the secondary device (i.e. capabilities for mobile subscriber terminal 104 as described in fig. 3 paragraph 32)); “based on the capabilities of the secondary device” (see fig. 1 ¶ 31 for based on the capabilities of the secondary device (i.e. capabilities for mobile subscriber terminal 104 as described in fig. 3 paragraph 32))
The combined teachings of the primary reference and the secondary reference do not destroy the primary reference; in fact, it enhances the operation of the primary reference since Chitturi discloses in fig. 3 paragraph 32 that having a terminal capability requirement element 310 that includes video element 312, audio element 314 and download file element 316, wherein video element 312 may describe the video codec capability related requirements, audio element 314 may describe the audio codec capability, and download file element 316 may describe the capability for a terminal to download files, wherein terminal capability requirement element 310 may also include rich media element 318 to indicate the capabilities for a mobile subscriber terminal to access and render the rich media content, for example, the capabilities indicated by rich media element 318 may be the capabilities that rich media engine 117 (FIG. 1) of mobile subscriber terminal 104 (FIG. 1) would need to access and render the rich media content in order to ease the processing time and improve efficiency when indicating the 
Therefore, the combination of Klappert, Julian and Chitturi discloses all the claimed limitations of independent claim 31 and also, all the claimed limitations of independent claim 41 that recites similar claimed features.
In re page 7, Applicants state that “Claims 31-36, 39, 41-46, and 49 were rejected on the ground of nonstatutory double patenting over claims 1-2, 4, 8-12, 14, and 18-20 of U.S. Patent No. 8,917,971 in view of Klappert, in view of Julian, and in further view of Chitturi. Claims 40 and 50 were rejected on the ground of nonstatutory double patenting over claims 1 and 11 of U.S. Patent No. 8,917,971 in view of Klappert, Julian, and Chitturi, and in further view of Robertson. Applicant requests withdrawal and reconsideration of the double patenting rejections in view of the claim amendments presented herewith.”
(3) In response, the nonstatutory double patenting rejection is herein maintained because the combination of Klappert, Julian and Chitturi discloses all the claimed limitations of independent claim 31 and also, all the claimed limitations of independent claim 41 that recites similar claimed features. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all 
Instant Application
Patent No. 8,917,971
(Claim 31)
31.    (Currently Amended) a method comprising:  computing a distance between a primary device and a secondary device; determining that the primary device is within a proximity of the secondary device when the distance is less than a predetermined value; receiving, from the primary device, an electronic communication comprising information about a primary content asset being accessed at the primary device; determining the capabilities of the secondary device; based on the capabilities of the secondary device and the received information about the primary content asset being accessed at the primary device, identifying a supplemental audio or video corresponding to the primary content asset that is compatible with the secondary device; and in response to determining that the primary device is within the proximity of the secondary device, generating for output the supplemental audio or the video on the secondary device.













(Claim 32)
32.    (Currently Amended) The method of claim 31, further comprising:  generating for display a plurality of content listings, wherein at least one of the content listings is associated with the supplemental audio or video.


(Claim 33)
33.    (Previously Presented) The method of claim 31, wherein the received information about primary content asset comprises at least one of metadata, timing information, user profile information, mood information, playback information, or feature information.

(Claim 34)
34. (Currently Amended) The method of claim 31, wherein identifying the supplemental audio or video corresponding to the primary content asset comprises: computing a relevancy metric between the supplemental audio or video and the primary content asset; and selecting the supplemental audio or video based on a determination that the relevancy metric exceeds a threshold value.

(Claim 35)
35. (Currently Amended) The method of claim 31, further comprising: receiving, from the primary device, synchronization information message comprising timing information for the primary content asset; and presenting the retrieved supplemental audio or video based on the timing information.








(Claim 36)
36. (Currently Amended) The method of claim 31, wherein the supplemental audio or video is an advertisement, and wherein the advertisement comprises a link to purchase the primary content asset.




(Claim 39)
39.    (Currently Amended) The method of claim 31, further comprising: generating a feedback information message that includes metadata or timing information about the supplemental audio or video; and transmitting the feedback information message to the primary user device.






(Claim 40)
40. (Currently Amended) The method of claim 31, wherein the supplemental audio or video is associated with a social media network of a user of the primary user device.

(Claim 41)
41. (Currently Amended) A system comprising control circuitry configured to: compute a distance between a primary device and a secondary device; determine that the primary device is within a proximity of the secondary device when the distance is less than a predetermined value; receiving, from the primary device, an electronic communication comprising information about a primary content asset being accessed at the primary device; determine the capabilities of the secondary device; based on the capabilities of the secondary device and the received information about the primary content asset being accessed at the primary device, identify a supplemental audio or video corresponding to the primary content asset that is compatible with the secondary device; and in response to determining that the primary device is within the proximity of the secondary device, generate for output the supplemental audio or video on the secondary device.











(Claim 42)
 generate for display a plurality of content listings, wherein at least one of the content listings is associated with the supplemental audio or video.




(Claim 43)
43.    (Previously Presented) The system of claim 41, wherein the received information about primary content asset comprises at least one of metadata, timing information, user profile information, mood information, playback information, or feature information.

(Claim 44)
44.    (Currently Amended) The system of claim 41, wherein the control circuitry is further configured, when identifying the supplemental audio or video corresponding to the primary content asset, to: compute a relevancy metric between the supplemental audio or video and the primary content asset; and select the supplemental audio or video based on a determination that the relevancy metric exceeds a threshold value.



(Claim 45)
45.    (Currently Amended) The system of claim 41, wherein the control circuitry is further configured to: receiving, from the primary device, synchronization information message comprising timing information for the primary content asset; and presenting the retrieved supplemental audio or video based on the timing information.








(Claim 46)
46.    (Currently Amended) The system of claim 41, wherein the supplemental audio or video is an advertisement, and wherein the advertisement comprises a link to purchase the primary content asset.







(Claim 49)
49.    (Currently Amended) The system of claim 41, wherein the control circuitry is further configured to: generate a feedback information message that includes metadata or timing information about the supplemental audio or video; and transmit the feedback information message to the primary user device.



(Claim 50)
50.    (Currently Amended) The system of claim 41, wherein the supplemental audio or video is associated with a social media network of a user of the primary user device.

1.  A method comprising: detecting a primary user device within a proximity of a secondary user device; receiving, from the primary user device, an electronic communication at the secondary user device, wherein the electronic communication includes playback information about a primary content asset being accessed at the primary user device; in response to receiving the electronic communication and while the primary user device is within the proximity of the secondary user device, automatically searching, using the received playback information, a content listings database to identify a content listing that is relevant to the primary content asset, wherein the searching comprises: automatically computing, for each content listing in the database, a relevancy metric for a supplemental content asset associated with the respective content listing based on a characteristic of the primary content asset, and selecting, as the identified content listing, the content listing associated with the supplemental content asset for which the relevancy metric exceeds a threshold; retrieving the supplemental content asset associated with the identified content listing in response to selecting the identified content listing; and generating for display at the secondary user device, the retrieved supplemental content asset that is relevant to the primary content asset being accessed at the primary user device, based in part on the received playback information.

(Claim 2)
2.  The method of claim 1, further comprising generating the content listings database, wherein the content listings database includes at least one content listing associated with a supplemental content asset accessible to the secondary user device.

(Claim 4)
4.  The method of claim 1, wherein the characteristic of the primary content asset comprises metadata, timing information, user profile information, mood information, play back information, or feature information.


(Claim 1 above includes the limitations of Claim 34 of the Instant Application)







(Claim 9 below includes the limitations of Claim 35 of the Instant Application)
(Claim 9)
9.  The method of claim 1 further comprising: receiving, from the primary user device, a synchronization information message, wherein the synchronization information message includes timing information; and the presenting of the retrieved supplemental content asset is in response to receiving the synchronization information message and based on the timing information included in the synchronization information message.


(Claim 1 above and 10 below include the limitations of Claim 36 of the Instant Application)
(Claim 10)
10.  The method of claim 1, further comprising: receiving from the primary user device a request to purchase a content asset from a content source over the Internet.

(Claim 1 above and Claim 8 below include the limitations of Claim 39 of the Instant Application)
(Claim 8)
using a processor, a feedback information message that includes metadata, or timing information about the identified content listing; and transmitting the feedback information message to the primary user device. 



(Claim 1 above includes the limitations of Claim 40 of the Instant Application)



(Claim 11)
11.  A secondary user device comprising: storage; and control circuitry configured to: detect a primary user device within a proximity of the secondary user device; receive, from an I/O path, an electronic communication from the primary user device, wherein the electronic communication includes playback information about a primary content asset being accessed at the primary user device; in response to receiving the electronic communication and while the primary user device is within the proximity of the secondary user device, automatically search, using the received playback information, a content listings database to identify a content listing that is relevant to the primary content asset, by: automatically computing, for each content listing in the database, a relevancy metric for a supplemental content asset associated with the respective content listing based on a characteristic of the primary content asset, and selecting, as the identified content listing, the content listing associated with the supplemental content asset for which the relevancy metric exceeds a threshold; retrieve the supplemental content asset associated with the identified content listing in response to selecting the identified content listing; and generate for display at the secondary user device, the retrieved supplemental content asset that is relevant to the primary content asset being accessed at the primary user device, based in part on the received playback information.

(Claim 12)
database, wherein the content listings database includes at least one content listing associated with a supplemental content asset accessible to the secondary user device.



(Claim 14)
14.  The secondary user device of claim 11, wherein the characteristic of the primary content asset comprises metadata, timing information, user profile information, mood information, play back information or feature information.


(Claim 11 above includes the limitations of Claim 44 of the Instant Application)









(Claim 19 below includes the limitations of Claim 45 of the Instant Application)
(Claim 19)
19.  The secondary user device of claim 11, wherein the control circuitry is further configured to: receive, from the primary user device, a synchronization information message, wherein the synchronization information message includes timing information and the presenting the retrieved supplemental content is in response to receiving the synchronization information message and based on the timing information included in the synchronization information message.

(Claim 11 above and Claim 20 below include the limitations of Claim 46 of the Instant Application)
(Claim 20)
receive, from the primary user device, a request to purchase a content asset from a content source over the Internet.


(Claims 11 and 18 above include the limitations of Claim 49 of the Instant Application)
(Claim 18)
18.  The secondary user device of claim 11, wherein the control circuitry is further configured to: generate, using a processor, a feedback information message that includes metadata, or timing information about the identified content listing; and transmit the feedback information message to the primary user device.

(Claim 11 above includes the limitations of Claim 50 of the Instant Application)



Claims 31-36, 39, 41-46 and 49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 8-12, 14, and 18-20 of U.S. Patent No. 8,917,971, and further in view of Klappert US Pub. No. 2008/0155607, and further in view of Julian et al. US Pub. No. 2007/0259690, and further in view of Chitturi et al. US Pub. No. 2010/0037258.
Re claim 31, the conflicting claims are not patentably distinct from each other because every limitation of claim 31 of the Instant Application is found in claim 1 of the Patent No. 8,917,971, except the following limitation: “computing a distance between a primary device and a secondary device; determining that the primary device is within a proximity of the secondary device when the distance is less than a predetermine value; and in response to determining that the primary device is within the proximity of the 
However, the reference of Klappert explicitly teaches “identifying a supplemental audio or video corresponding to the primary content asset that is compatible with the secondary device” (see figs. 4, 9, 13 ¶s 44, 56, 105, 124 for identifying a supplemental audio or video (i.e. program information and/or media guidance application include audio or video) corresponding to the primary content asset (i.e. program information and/or media guidance application include audio or video) that is compatible with the secondary device (i.e. program guide data may be stored on storage device 470 in any suitable format (e.g., a Structured Query Language (SQL) database) as described in fig. 4 paragraphs 72, 74). It should be noted that one of the functions of the media guidance application is to provide media listings and media information including audio or video to users as described in figs. 1-2, 5-7 paragraphs 29-33, 41, 45, for example)
Therefore, taking the combined teachings of Patent No. 8,917,971 and Klappert as a whole, it would have been obvious to one of ordinary skills in the art to incorporate this feature (compatible) into the system of Patent No. 8,917,971 at the time the invention was made as taught by Klappert.
One will be motivated to incorporate the above feature into the system of Patent No. 8,917,971 as taught by Klappert for the benefit of using the storage capacity of storage 470 that may include any suitable storage device including memory or other 
On the other hand, the reference of Julian discloses “computing a distance between a primary device and a secondary device” (see fig. 1 ¶s 53, 55-56 for computing a distance between a primary device and a secondary device (i.e. the device 102 may process the received responsive signal to calculate the round-trip time and, in turn, a distance between the devices 102 and 104 as shown in fig. 4 at block 410 paragraph 54)); “determining that the primary device is within a proximity of the secondary device when the distance is less than a predetermine value” (see fig. 1 ¶s 57, 69, 76 for determining that the primary device is within a proximity of the secondary device when the distance is less than a predetermine value (i.e. if an indication relating to a single distance was generated at block 206, this form of indication may be compared with one or more distance thresholds 144 to determine whether the devices 102 and 104 are separated by a distance that is within a range of distances deemed acceptable for performing some function. For example, initiation of a function may be predicated on the devices being less than or more than a certain distance apart (e.g., 1 meter, 3 meters, etc.) as described in fig. 2 paragraph 68)); “and in response to determining that the primary device is within (see fig. 1 ¶s 57, 69, 76 for in response to determining that the primary device is within the proximity of the secondary device (i.e. if an indication relating to a single distance was generated at block 206, this form of indication may be compared with one or more distance thresholds 144 to determine whether the devices 102 and 104 are separated by a distance that is within a range of distances deemed acceptable for performing some function. For example, initiation of a function may be predicated on the devices being less than or more than a certain distance apart (e.g., 1 meter, 3 meters, etc.) as described in fig. 2 paragraph 68))
Therefore, taking the combined teachings of Patent No. 8,917,971 and Julian as a whole, it would have been obvious to one of ordinary skills in the art to incorporate this feature (distance) into the system of Patent No. 8,917,971 at the time the invention was made as taught by Julian.
One will be motivated to incorporate the above feature into the system of Patent No. 8,917,971 as taught by Julian for the benefit of having a device 102 that may process the received responsive signal to calculate the round-trip time and, in turn, a distance between the devices 102 and 104 in order to ease the processing time when calculating a distance between devices 102 and 104 (see fig. 4 ¶ 54)
On the other hand, Chitturi discloses “determining the capabilities of the secondary device” (see fig. 1 ¶ 31 for determining the capabilities of the secondary device (i.e. capabilities for mobile subscriber terminal 104 as described in fig. 3 paragraph 32)); “based on the capabilities of the secondary device” (see fig. 1 ¶ 31 for based on the capabilities of the secondary device (i.e. capabilities for mobile subscriber terminal 104 as described in fig. 3 paragraph 32))
Therefore, taking the combined teachings of Patent No. 8,917,971 and Chitturi as a whole, it would have been obvious to one of ordinary skills in the art to incorporate this feature (capabilities) into the system of Patent No. 8,917,971 at the time the invention was made as taught by Chitturi.
One will be motivated to incorporate the above feature into the system of Patent No. 8,917,971 as taught by Chitturi for the benefit of having a terminal capability requirement element 310 that includes video element 312, audio element 314 and download file element 316, wherein video element 312 may describe the video codec capability related requirements, audio element 314 may describe the audio codec capability, and download file element 316 may describe the capability for a terminal to download files, wherein terminal capability requirement element 310 may also include rich media element 318 to indicate the capabilities for a mobile subscriber terminal to access and render the rich media content, for example, the capabilities indicated by rich media element 318 may be the capabilities that rich media engine 117 (FIG. 1) of mobile subscriber terminal 104 (FIG. 1) would need to access and render the rich media content in order to ease the processing time and improve efficiency when indicating the capabilities for a mobile subscriber terminal to access and render the rich media content (see fig. 3 ¶ 32)
Re claim 32, the conflicting claims are not patentably distinct from each other because claim 32 of the Instant Application is recited in claims 1 and 2 of the Patent No. 8,917,971.
Re claim 33, the conflicting claims are not patentably distinct from each other because claim 33 of the Instant Application is recited in claims 1 and 4 of the Patent No. 8,917,971.
Re claim 34, the conflicting claims are not patentably distinct from each other because claim 34 of the Instant Application is recited in claim 1 of the Patent No. 8,917,971.
Re claim 35, the conflicting claims are not patentably distinct from each other because claim 35 of the Instant Application is recited in claim 9 of the Patent No. 8,917,971.
Re claim 36, the conflicting claims are not patentably distinct from each other because every limitation of claim 36 of the Instant Application is found in claims 1 and 10 of the Patent No. 8,917,971, except the following limitation: “wherein the supplemental audio or video is an advertisement, and wherein the advertisement comprises a link to purchase the primary content asset”
However, the reference of Klappert explicitly teaches “wherein the supplemental audio or video is an advertisement, and wherein the advertisement comprises a link to purchase the primary content asset” (see ¶s 33, 35-36 for the supplemental audio or video is an advertisement, and wherein the advertisement comprises a link to purchase the primary content asset (i.e. advertisement 124 may be selectable and provide further information about media content, provide information about a product or a service, enable purchasing of media content, a product, or a service, provide media content relating to the advertisement, etc. as described in fig. 1 paragraph 34). It should be noted that one of the functions of the media guidance application is to provide media listings and media information including video and audio to users as described in figs. 1-2, 5-7 paragraphs 29-33, 41, 45, for example. Thus, the media guidance application includes supplemental content asset such as video and audio)
Therefore, taking the combined teachings of Patent No. 8,917,971, Klappert, Julian and Chitturi as a whole, it would have been obvious to one of ordinary skills in the art to incorporate this feature (advertisement) into the system of Patent No. 8,917,971 at the time the invention was made as taught by Klappert.
One will be motivated to incorporate the above feature into the system of Patent No. 8,917,971 as taught by Klappert for the benefit of having advertisement 124 that may be selectable and provide further information about media content, provide information about a product or a service, enable purchasing of media content, a product, or a service, provide media content relating to the advertisement, etc., wherein advertisement 124 may be targeted based on a user's profile/preferences, monitored user activity, the type of display provided, or on other suitable targeted advertisement bases in order to have a user friendly interaction (see fig. 1 ¶ 34)
Re claim 39, the conflicting claims are not patentably distinct from each other because claim 39 of the Instant Application is recited in claims 1 and 8 of the Patent No. 8,917,971.
Re claim 41, the conflicting claims are not patentably distinct from each other because every limitation of claim 41 of the Instant Application is found in claim 11 of the Patent No. 8,917,971, except the following limitation “compute a distance between a primary device and a secondary device; determine that the primary device is within a 
However, the reference of Klappert explicitly teaches “identify a supplemental audio or video corresponding to the primary content asset that is compatible with the secondary device” (see figs. 4, 9, 13 ¶s 44, 56, 105, 124 for identify a supplemental audio or video (i.e. program information and/or media guidance application include audio or video) corresponding to the primary content asset (i.e. program information and/or media guidance application include audio or video) that is compatible with the secondary device (i.e. program guide data may be stored on storage device 470 in any suitable format (e.g., a Structured Query Language (SQL) database) as described in fig. 4 paragraphs 72, 74). It should be noted that one of the functions of the media guidance application is to provide media listings and media information including audio or video to users as described in figs. 1-2, 5-7 paragraphs 29-33, 41, 45, for example)
Therefore, taking the combined teachings of Patent No. 8,917,971 and Klappert as a whole, it would have been obvious to one of ordinary skills in the art to incorporate this feature (compatible) into the system of Patent No. 8,917,971 at the time the invention was made as taught by Klappert.

On the other hand, the reference of Julian discloses “compute a distance between a primary device and a secondary device” (see fig. 1 ¶s 53, 55-56 for compute a distance between a primary device and a secondary device (i.e. the device 102 may process the received responsive signal to calculate the round-trip time and, in turn, a distance between the devices 102 and 104 as shown in fig. 4 at block 410 paragraph 54)); “determine that the primary device is within a proximity of the secondary device when the distance is less than a predetermine value” (see fig. 1 ¶s 57, 69, 76 for determine that the primary device is within a proximity of the secondary device when the distance is less than a predetermine value (i.e. if an indication relating to a single distance was generated at block 206, this form of indication may be compared with one or more distance thresholds 144 to determine whether the devices 102 and 104 are separated by a distance that is within a range of distances deemed acceptable for performing some function. For example, initiation of a function may be predicated on the devices being less than or more than a certain distance apart (e.g., 1 meter, 3 meters, etc.) as described in fig. 2 paragraph 68)); “and in response to determining that the primary device is within the proximity of the secondary device” (see fig. 1 ¶s 57, 69, 76 for in response to determining that the primary device is within the proximity of the secondary device (i.e. if an indication relating to a single distance was generated at block 206, this form of indication may be compared with one or more distance thresholds 144 to determine whether the devices 102 and 104 are separated by a distance that is within a range of distances deemed acceptable for performing some function. For example, initiation of a function may be predicated on the devices being less than or more than a certain distance apart (e.g., 1 meter, 3 meters, etc.) as described in fig. 2 paragraph 68))
Therefore, taking the combined teachings of Patent No. 8,917,971 and Julian as a whole, it would have been obvious to one of ordinary skills in the art to incorporate this feature (distance) into the system of Patent No. 8,917,971 at the time the invention was made as taught by Julian.
One will be motivated to incorporate the above feature into the system of Patent No. 8,917,971 as taught by Julian for the benefit of having a device 102 that may process the received responsive signal to calculate the round-trip time and, in turn, a distance between the devices 102 and 104 in order to ease the processing time when calculating a distance between devices 102 and 104 (see fig. 4 ¶ 54)
On the other hand, Chitturi discloses “determine the capabilities of the secondary device” (see fig. 1 ¶ 31 for determine the capabilities of the secondary device (i.e. capabilities for mobile subscriber terminal 104 as described in fig. 3 paragraph 32)); “based on the capabilities of the secondary device” (see fig. 1 ¶ 31 for based on the capabilities of the secondary device (i.e. capabilities for mobile subscriber terminal 104 as described in fig. 3 paragraph 32))
Therefore, taking the combined teachings of Patent No. 8,917,971 and Chitturi as a whole, it would have been obvious to one of ordinary skills in the art to incorporate this feature (capabilities) into the system of Patent No. 8,917,971 at the time the invention was made as taught by Chitturi.
One will be motivated to incorporate the above feature into the system of Patent No. 8,917,971 as taught by Chitturi for the benefit of having a terminal capability requirement element 310 that includes video element 312, audio element 314 and download file element 316, wherein video element 312 may describe the video codec capability related requirements, audio element 314 may describe the audio codec capability, and download file element 316 may describe the capability for a terminal to download files, wherein terminal capability requirement element 310 may also include rich media element 318 to indicate the capabilities for a mobile subscriber terminal to access and render the rich media content, for example, the capabilities indicated by rich media element 318 may be the capabilities that rich media engine 117 (FIG. 1) of mobile subscriber terminal 104 (FIG. 1) would need to access and render the rich media content in order to ease the processing time and improve efficiency when indicating the capabilities for a mobile subscriber terminal to access and render the rich media content (see fig. 3 ¶ 32)
Re claim 42, the conflicting claims are not patentably distinct from each other because claim 42 of the Instant Application is recited in claim 12 of the Patent No. 8,917,971.
Re claim 43, the conflicting claims are not patentably distinct from each other because claim 43 of the Instant Application is recited in claim 14 of the Patent No. 8,917,971.
Re claim 44, the conflicting claims are not patentably distinct from each other because claim 44 of the Instant Application is recited in claim 11 of the Patent No. 8,917,971.
Re claim 45, the conflicting claims are not patentably distinct from each other because claim 45 of the Instant Application is recited in claim 19 of the Patent No. 8,917,971.
Re claim 46, the conflicting claims are not patentably distinct from each other because every limitation of claim 46 of the Instant Application is found in claims 11 and 20 of the Patent No. 8,917,971, except the following limitation: “wherein the supplemental audio or video is an advertisement, and wherein the advertisement comprises a link to purchase the primary content asset”
However, the reference of Klappert explicitly teaches “wherein the supplemental audio or video is an advertisement, and wherein the advertisement comprises a link to purchase the primary content asset” (see ¶s 33, 35-36 for the supplemental audio or video is an advertisement, and wherein the advertisement comprises a link to purchase the primary content asset (i.e. advertisement 124 may be selectable and provide further information about media content, provide information about a product or a service, enable purchasing of media content, a product, or a service, provide media content relating to the advertisement, etc. as described in fig. 1 paragraph 34). It should be noted that one of the functions of the media guidance application is to provide media listings and media information including video and audio to users as described in figs. 1-2, 5-7 paragraphs 29-33, 41, 45, for example. Thus, the media guidance application includes supplemental content asset such as video and audio)
Therefore, taking the combined teachings of Patent No. 8,917,971, Klappert, Julian and Chitturi as a whole, it would have been obvious to one of ordinary skills in the art to incorporate this feature (advertisement) into the system of Patent No. 8,917,971 at the time the invention was made as taught by Klappert.
One will be motivated to incorporate the above feature into the system of Patent No. 8,917,971 as taught by Klappert for the benefit of having advertisement 124 that may be selectable and provide further information about media content, provide information about a product or a service, enable purchasing of media content, a product, or a service, provide media content relating to the advertisement, etc., wherein advertisement 124 may be targeted based on a user's profile/preferences, monitored user activity, the type of display provided, or on other suitable targeted advertisement bases in order to have a user friendly interaction (see fig. 1 ¶ 34)
Re claim 49,.
Claims 40 and 50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11 of U.S. Patent No. 8,917,971, in view of Klappert US Pub. No. 2008/0155607, and further in view of Julian et al. US Pub. No. 2007/0259690, and further in view of Chitturi et al. US Pub. No. 2010/0037258, and further in view of Robertson, III US Pub. No. 2010/0095326.
Re claim 40, the conflicting claims are not patentably distinct from each other because every limitation of claim 40 of the Instant Application is found in claim 1 of the Patent No. 8,917,971 in view of Klappert US Pub. No. 2008/0155607, and further in view of Julian et al. US Pub. No. 2007/0259690, and further in view of Chitturi et al. US Pub. No. 2010/0037258, except the following limitation: “wherein the supplemental audio or video is associated with a social media network of a user of the primary user device”
However, the reference of Robertson explicitly teaches “wherein the supplemental audio or video is associated with a social media network of a user of the primary user device” (see ¶s 21-24, 37 for the supplemental audio or video (i.e. program content 110 and/or additional information 114 as described in figs. 1-2 paragraph 20) is associated with a social media network (i.e. social network as shown in fig. 1) of a user of the primary user device (i.e. output device 106 as shown in fig. 1))
Therefore, taking the combined teachings of Patent No. 8,917,971, Klappert, Julian, Chitturi and Robertson as a whole, it would have been obvious to one of ordinary 
One will be motivated to incorporate the above feature into the system of Patent No. 8,917,971 as taught by Robertson for the benefit of having a program content tagging system 100 that provides a method and device for facilitating the development of an interactive social network during the viewing of a program by making program viewing an interactive and comprehensive process where users can request, send, buy, sell, and inquire about merchandise, and view additional information 114 associated with the program that normally would not be provided with the program in order to have a user friendly interaction (see fig. 1 ¶ 20)
Re claim 50, the conflicting claims are not patentably distinct from each other because every limitation of claim 50 of the Instant Application is found in claim 11 of the Patent No. 8,917,971 in view of Klappert US Pub. No. 2008/0155607, and further in view of Julian et al. US Pub. No. 2007/0259690, and further in view of Chitturi et al. US Pub. No. 2010/0037258, except the following limitation: “wherein the supplemental audio or video is associated with a social media network of a user of the primary user device”
However, the reference of Robertson explicitly teaches “wherein the supplemental audio or video is associated with a social media network of a user of the primary user device” (see ¶s 21-24, 37 for the supplemental audio or video (i.e. program content 110 and/or additional information 114 as described in figs. 1-2 paragraph 20) is associated with a social media network (i.e. social network as shown in fig. 1) of a user of the primary user device (i.e. output device 106 as shown in fig. 1))
Therefore, taking the combined teachings of Patent No. 8,917,971, Klappert, Julian, Chitturi and Robertson as a whole, it would have been obvious to one of ordinary skills in the art to incorporate this feature (social media network) into the system of Patent No. 8,917,971 at the time the invention was made as taught by Robertson.
Per claim 50, Patent No. 8,917,971, Klappert, Julian, Chitturi and Robertson are combined for the same motivation as set forth in claim 40 above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 31-33, 36, 41-43 and 46 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Klappert (US 2008/0155607 A1)(hereinafter Klappert), and further in view of Julian et al. (US 2007/0259690 A1)(hereinafter Julian), and further in view of Chitturi et al. (US 2010/0037258 A1)(hereinafter Chitturi).
Re claim 31, Klappert discloses a method comprising: receiving, from the primary device, an electronic communication comprising information about a primary content asset being accessed at the primary device (see figs. 4, 9, 13 ¶ 124 for receiving, from the primary device, an electronic communication comprising information about a primary content asset (i.e. program information and/or media guidance application) being accessed at the primary device. It should be noted that one of the functions of the media guidance application is to provide media listings and media information to users as described in figs. 1-2, 5-7 paragraphs 29-33, for example); and the received information about the primary content asset being accessed at the primary device, identifying a supplemental audio or video corresponding to the primary content asset that is compatible with the secondary device (see figs. 4, 9, 13 ¶s 44, 56, 105, 124 for the received information about the primary content asset (i.e. program information and/or media guidance application) being accessed at the primary device, identifying a supplemental audio or video (i.e. program information and/or media guidance application include video and audio) corresponding to the primary content asset (i.e. program information and/or media guidance application include video and audio) that is compatible with the secondary device (i.e. program guide data may be stored on storage device 470 in any suitable format (e.g., a Structured Query Language (SQL) database) as described in fig. 4 paragraphs 72, 74). It should be noted that one of the functions of the media guidance application is to provide media listings and media information including video and audio to users as described in figs. 1-2, 5-7 paragraphs 29-33, 41, 45, for example); generating for  on the secondary device (see figs. 1-2, 4-7 ¶s 56, 58 for generating for output the supplemental audio or the video on the secondary device (i.e. program information and/or media guidance application include video and audio). It should be noted that one of the functions of the media guidance application is to provide media listings and media information including video and audio to users as described in figs. 1-2, 5-7 paragraphs 29-33, 41, 45, for example. Thus, the media guidance application includes supplemental content asset such as video and audio)
Klappert fails to explicitly teach computing a distance between a primary device and a secondary device; determining that the primary device is within a proximity of the secondary device when the distance is less than a predetermine value; and in response to determining that the primary device is within the proximity of the secondary device. However, the reference of Julian explicitly teaches computing a distance between a primary device and a secondary device (see fig. 1 ¶s 53, 55-56 for computing a distance between a primary device and a secondary device (i.e. the device 102 may process the received responsive signal to calculate the round-trip time and, in turn, a distance between the devices 102 and 104 as shown in fig. 4 at block 410 paragraph 54)); determining that the primary device is within a proximity of the secondary device when the distance is less than a predetermine value (see fig. 1 ¶s 57, 69, 76 for determining that the primary device is within a proximity of the secondary device when the distance is less than a predetermine value (i.e. if an indication relating to a single distance was generated at block 206, this form of indication may be compared with one or more distance thresholds 144 to determine whether the devices 102 and 104 are separated by a distance that is within a range of distances deemed acceptable for performing some function. For example, initiation of a function may be predicated on the devices being less than or more than a certain distance apart (e.g., 1 meter, 3 meters, etc.) as described in fig. 2 paragraph 68)); and in response to determining that the primary device is within the proximity of the secondary device (see fig. 1 ¶s 57, 69, 76 for in response to determining that the primary device is within the proximity of the secondary device (i.e. if an indication relating to a single distance was generated at block 206, this form of indication may be compared with one or more distance thresholds 144 to determine whether the devices 102 and 104 are separated by a distance that is within a range of distances deemed acceptable for performing some function. For example, initiation of a function may be predicated on the devices being less than or more than a certain distance apart (e.g., 1 meter, 3 meters, etc.) as described in fig. 2 paragraph 68))
Therefore, taking the combined teachings of Klappert and Julian as a whole, it would have been obvious to one of ordinary skills in the art to incorporate this feature (distance) into the system of Klappert at the time the invention was made as taught by Julian.
One will be motivated to incorporate the above feature into the system of Klappert as taught by Julian for the benefit of having a device 102 that may process the received responsive signal to calculate the round-trip time and, in turn, a distance between the devices 102 and 104 in order to ease the processing time when calculating a distance between devices 102 and 104 (see fig. 4 ¶ 54)
(see fig. 1 ¶ 31 for determine the capabilities of the secondary device (i.e. capabilities for mobile subscriber terminal 104 as described in fig. 3 paragraph 32)); based on the capabilities of the secondary device (see fig. 1 ¶ 31 for based on the capabilities of the secondary device (i.e. capabilities for mobile subscriber terminal 104 as described in fig. 3 paragraph 32))
Therefore, taking the combined teachings of Klappert and Chitturi as a whole, it would have been obvious to one of ordinary skills in the art to incorporate this feature (capabilities) into the system of Klappert at the time the invention was made as taught by Chitturi.
One will be motivated to incorporate the above feature into the system of Klappert as taught by Chitturi for the benefit of having a terminal capability requirement element 310 that includes video element 312, audio element 314 and download file element 316, wherein video element 312 may describe the video codec capability related requirements, audio element 314 may describe the audio codec capability, and download file element 316 may describe the capability for a terminal to download files, wherein terminal capability requirement element 310 may also include rich media element 318 to indicate the capabilities for a mobile subscriber terminal to access and render the rich media content, for example, the capabilities indicated by rich media element 318 may be the capabilities that rich media engine 117 (FIG. 1) of mobile subscriber terminal 104 (FIG. 1) would need to access and render the rich media 
Re claim 32, the combination of Klappert, Julian and Chitturi as discussed in claim 31 above discloses all the claim limitations with additional claimed feature taught by Klappert further comprising: generating for display a plurality of content listings, wherein at least one of the content listings is associated with the supplemental audio or video (see figs. 1-2, 4-7 ¶s 56, 58 for generating for display a plurality of content listings, wherein at least one of the content listings is associated with the supplemental audio or video (i.e. program information and/or media guidance application include video and audio). It should be noted that one of the functions of the media guidance application is to provide media listings and media information including video and audio to users as described in figs. 1-2, 5-7 paragraphs 29-33, 41, 45, for example. Thus, the media guidance application includes supplemental content asset such as video and audio)
Re claim 33, the combination of Klappert, Julian and Chitturi as discussed in claim 31 above discloses all the claim limitations with additional claimed feature taught by Klappert wherein the received information about primary content asset comprises at least one of metadata, timing information, user profile information, mood information, playback information, or feature information (see ¶s 28-38 for the received information about primary content asset comprises at least one of metadata, timing information, user profile information, mood information, playback information, or feature information (i.e. the media guidance application may provide a display screen with media information organized in one of several ways, such as by time and channel in a grid, by time, by channel, by media type, by category (e.g., movies, sports, news, children, or other categories of programming), or other predefined, user-defined, or other organization criteria as described in figs. 1-2, 5-7 paragraph 29))
Re claim 36, the combination of Klappert, Julian and Chitturi as discussed in claim 31 above discloses all the claim limitations with additional claimed feature taught by Klappert wherein the supplemental audio or video is an advertisement, and wherein the advertisement comprises a link to purchase the primary content asset (see ¶s 33, 35-36 for the supplemental audio or video is an advertisement, and wherein the advertisement comprises a link to purchase the primary content asset (i.e. advertisement 124 may be selectable and provide further information about media content, provide information about a product or a service, enable purchasing of media content, a product, or a service, provide media content relating to the advertisement, etc. as described in fig. 1 paragraph 34). It should be noted that one of the functions of the media guidance application is to provide media listings and media information including video and audio to users as described in figs. 1-2, 5-7 paragraphs 29-33, 41, 45, for example. Thus, the media guidance application includes supplemental content asset such as video and audio)
Re claim 41, Klappert discloses a system comprising control circuitry (see figs. 3-4 ¶s 41, 64 for control circuitry) configured to: receiving, from the primary device, an electronic communication comprising information about a primary content asset being accessed at the primary device (see figs. 4, 9, 13 ¶ 124 for receiving, from the primary device, an electronic communication comprising information about a primary content asset (i.e. program information and/or media guidance application include video and audio) being accessed at the primary device. It should be noted that one of the functions of the media guidance application is to provide media listings and media information including video and audio to users as described in figs. 1-2, 5-7 paragraphs 29-33, 41, 45, for example); and the received information about the primary content asset being accessed at the primary device, identify a supplemental audio or video corresponding to the primary content asset that is compatible with the secondary device (see figs. 4, 9, 13 ¶s 44, 56, 105, 124 for the received information about the primary content asset (i.e. program information and/or media guidance application) being accessed at the primary device, identifying a supplemental audio or video (i.e. program information and/or media guidance application include video and audio) corresponding to the primary content asset (i.e. program information and/or media guidance application include video and audio) that is compatible with the secondary device (i.e. program guide data may be stored on storage device 470 in any suitable format (e.g., a Structured Query Language (SQL) database) as described in fig. 4 paragraphs 72, 74). It should be noted that one of the functions of the media guidance application is to provide media listings and media information including video and audio to users as described in figs. 1-2, 5-7 paragraphs 29-33, 41, 45, for example); generate for output the supplemental audio or video on the secondary device (see figs. 1-2, 4-7 ¶s 56, 58 for generate for output the supplemental audio or video on the secondary device (i.e. program information and/or media guidance application include video and audio). It should be noted that one of the functions of the media guidance application is to provide media listings and media information including video and audio to users as described in figs. 1-2, 5-7 paragraphs 29-33, 41, 45, for example. Thus, the media guidance application includes supplemental content asset such as video and audio)
Klappert fails to explicitly teach compute a distance between a primary device and a secondary device; determine that the primary device is within a proximity of the secondary device when the distance is less than a predetermine value; and in response to determining that the primary device is within the proximity of the secondary device. However, the reference of Julian explicitly teaches compute a distance between a primary device and a secondary device (see fig. 1 ¶s 53, 55-56 for compute a distance between a primary device and a secondary device (i.e. the device 102 may process the received responsive signal to calculate the round-trip time and, in turn, a distance between the devices 102 and 104 as shown in fig. 4 at block 410 paragraph 54)); determine that the primary device is within a proximity of the secondary device when the distance is less than a predetermine value (see fig. 1 ¶s 57, 69, 76 for determine that the primary device is within a proximity of the secondary device when the distance is less than a predetermine value (i.e. if an indication relating to a single distance was generated at block 206, this form of indication may be compared with one or more distance thresholds 144 to determine whether the devices 102 and 104 are separated by a distance that is within a range of distances deemed acceptable for performing some function. For example, initiation of a function may be predicated on the devices being less than or more than a certain distance apart (e.g., 1 meter, 3 meters, etc.) as described in fig. 2 paragraph 68)); and in response to determining that the primary device is within the proximity of the secondary device (see fig. 1 ¶s 57, 69, 76 for in response to determining that the primary device is within the proximity of the secondary device (i.e. if an indication relating to a single distance was generated at block 206, this form of indication may be compared with one or more distance thresholds 144 to determine whether the devices 102 and 104 are separated by a distance that is within a range of distances deemed acceptable for performing some function. For example, initiation of a function may be predicated on the devices being less than or more than a certain distance apart (e.g., 1 meter, 3 meters, etc.) as described in fig. 2 paragraph 68))
Therefore, taking the combined teachings of Klappert and Julian as a whole, it would have been obvious to one of ordinary skills in the art to incorporate this feature (distance) into the system of Klappert at the time the invention was made as taught by Julian.
One will be motivated to incorporate the above feature into the system of Klappert as taught by Julian for the benefit of having a device 102 that may process the received responsive signal to calculate the round-trip time and, in turn, a distance between the devices 102 and 104 in order to ease the processing time when calculating a distance between devices 102 and 104 (see fig. 4 ¶ 54)
Furthermore, Klappert fails to explicitly teach determine the capabilities of the secondary device; based on the capabilities of the secondary device. However, the reference of Chitturi explicitly teaches determine the capabilities of the secondary (see fig. 1 ¶ 31 for determine the capabilities of the secondary device (i.e. capabilities for mobile subscriber terminal 104 as described in fig. 3 paragraph 32)); based on the capabilities of the secondary device (see fig. 1 ¶ 31 for based on the capabilities of the secondary device (i.e. capabilities for mobile subscriber terminal 104 as described in fig. 3 paragraph 32))
Therefore, taking the combined teachings of Klappert, Julian and Chitturi as a whole, it would have been obvious to one of ordinary skills in the art to incorporate this feature (capabilities) into the system of Klappert at the time the invention was made as taught by Chitturi.
One will be motivated to incorporate the above feature into the system of Klappert as taught by Chitturi for the benefit of having a terminal capability requirement element 310 that includes video element 312, audio element 314 and download file element 316, wherein video element 312 may describe the video codec capability related requirements, audio element 314 may describe the audio codec capability, and download file element 316 may describe the capability for a terminal to download files, wherein terminal capability requirement element 310 may also include rich media element 318 to indicate the capabilities for a mobile subscriber terminal to access and render the rich media content, for example, the capabilities indicated by rich media element 318 may be the capabilities that rich media engine 117 (FIG. 1) of mobile subscriber terminal 104 (FIG. 1) would need to access and render the rich media content in order to ease the processing time and improve efficiency when indicating the capabilities for a mobile subscriber terminal to access and render the rich media content (see fig. 3 ¶ 32)
Re claim 42, the combination of Klappert, Julian and Chitturi as discussed in claim 41 above discloses all the claim limitations with additional claimed feature taught by Klappert wherein the control circuitry (see figs. 3-4 ¶s 41, 64 for control circuitry) is further configured to: generate for display a plurality of content listings, wherein at least one of the content listings is associated with the supplemental audio or video (see figs. 1-2, 4-7 ¶s 56, 58 for generate for display a plurality of content listings, wherein at least one of the content listings is associated with the supplemental audio or video (i.e. program information and/or media guidance application include video and audio). It should be noted that one of the functions of the media guidance application is to provide media listings and media information including video and audio to users as described in figs. 1-2, 5-7 paragraphs 29-33, 41, 45, for example. Thus, the media guidance application includes supplemental content asset such as video and audio) 
Re claim 43, the combination of Klappert, Julian and Chitturi as discussed in claim 33 above discloses all the claimed limitations of claim 43.
Re claim 46, the combination of Klappert, Julian and Chitturi as discussed in claim 36 above discloses all the claimed limitations of claim 46.
Claims 34 and 44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Klappert (US 2008/0155607 A1)(hereinafter Klappert) as applied to claim 31-33, 36, 41-43 and 46 above, and further in view of Julian et al. (US 2007/0259690 A1)(hereinafter Julian), and further in view of Chitturi et al. (US 2010/0037258 A1)(hereinafter Chitturi), and further in view of Horling et al. (US 7,827,170 B1) (hereinafter Horling).
Re claim 34, the combination of Klappert, Julian and Chitturi as discussed in claim 31 above discloses all the claim limitations with additional claimed feature taught by Klappert wherein identifying the supplemental audio or video corresponding to the primary content asset (see figs. 4, 9, 13 ¶ 124 for identifying the supplemental audio or video (i.e. program information and/or media guidance application include video and audio) corresponding to the primary content asset (i.e. program information and/or media guidance application include video and audio). It should be noted that one of the functions of the media guidance application is to provide media listings and media information including video and audio to users as described in figs. 1-2, 5-7 paragraphs 29-33, 41, 45, for example)
Klappert fails to explicitly teach comprises: computing a relevancy metric between the supplemental audio or video and the primary content asset; and selecting the supplemental audio or video based on a determination that the relevancy metric exceeds a threshold value. However, the reference of Horling explicitly teaches comprises: computing a relevancy metric between the supplemental audio or video and the primary content asset (see col. 13 lines 1-67, col. 14 lines 1-54, col. 17 lines 7-67, col. 18 lines 1-50 for comprises: computing a relevancy metric between the supplemental audio or video and the primary content asset (i.e. as described in figs. 1-5 col. 5 lines 1-67). It should be noted that Klappert discloses that one of the functions of the media guidance application is to provide media listings and media information including video and audio to users as described in figs. 1-2, 5-7 paragraphs 29-33, 41, 45, for example); and selecting the supplemental audio or video based on a determination that the relevancy metric exceeds a threshold value (see col. 17 lines 7-67, col. 18 lines 1-50 for selecting the supplemental audio or video based on a determination that the relevancy metric exceeds a threshold value (i.e. as described in figs. 4-7 col. 14 lines 10-54). It should be noted that Klappert discloses that one of the functions of the media guidance application is to provide media listings and media information including video and audio to users as described in figs. 1-2, 5-7 paragraphs 29-33, 41, 45, for example)
Therefore, taking the combined teachings of Klappert, Julian, Chitturi and Horling as a whole, it would have been obvious to one of ordinary skills in the art to incorporate this feature (metric) into the system of Klappert at the time the invention was made as taught by Horling.
One will be motivated to incorporate the feature detecting into the system of Klappert as taught by Horling for the benefit of calculating a popularity metric for each of the candidate search results, and selecting the top P search results having the highest popularity metrics as the user-preferred search results after assigning each of the candidate search results a popularity metric in order to ease the processing time and improve efficiency (see fig. 4 col. 13 lines 32-46 to col. 14 lines 50-51)
Re claim 44, the combination of Klappert, Julian and Chitturi as discussed in claim 41 above discloses all the claim limitations with additional claimed feature taught by Klappert wherein the control circuitry (see figs. 3-4 ¶s 41, 64 for control circuitry) is further configured, when identifying the supplemental audio or video corresponding to the primary content asset (see figs. 4, 9, 13 ¶ 124 for identifying the supplemental audio or video (i.e. program information and/or media guidance application include video and audio) corresponding to the primary content asset (i.e. program information and/or media guidance application include video and audio). It should be noted that one of the functions of the media guidance application is to provide media listings and media information including video and audio to users as described in figs. 1-2, 5-7 paragraphs 29-33, 41, 45, for example)
 Klappert fails to explicitly teach to: compute a relevancy metric between the supplemental audio or video and the primary content asset; and select the supplemental audio or video based on a determination that the relevancy metric exceeds a threshold value. However, the reference of Horling explicitly teaches compute a relevancy metric between the supplemental audio or video and the primary content asset (see col. 13 lines 1-67, col. 14 lines 1-54, col. 17 lines 7-67, col. 18 lines 1-50 for compute a relevancy metric between the supplemental audio or video and the primary content asset (i.e. as described in figs. 1-5 col. 5 lines 1-67). It should be noted that Klappert discloses that one of the functions of the media guidance application is to provide media listings and media information including video and audio to users as described in figs. 1-2, 5-7 paragraphs 29-33, 41, 45, for example); and select the supplemental audio or video based on a determination that the relevancy metric exceeds a threshold value (see col. 17 lines 7-67, col. 18 lines 1-50 for select the supplemental audio or video based on a determination that the relevancy metric exceeds a threshold value (i.e. as described in figs. 4-7 col. 14 lines 10-54). It should be noted that Klappert discloses that one of the functions of the media guidance application is to provide media listings and media information including video and audio to users as described in figs. 1-2, 5-7 paragraphs 29-33, 41, 45, for example)

Per claim 44, Klappert, Julian, Chitturi and Horling are combined for the same motivation as set forth in claim 34 above.
Claims 35, 39, 45 and 49 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Klappert (US 2008/0155607 A1)(hereinafter Klappert) as applied to claim 31-33, 36, 41-43 and 46 above, and further in view of Julian et al. (US 2007/0259690 A1)(hereinafter Julian), and further in view of Chitturi et al. (US 2010/0037258 A1)(hereinafter Chitturi), and further in view of Tjio et al. (US 2013/0104173 A1) (hereinafter Tjio).
Re claim 35, the combination of Klappert, Julian and Chitturi as discussed in claim 31 above discloses all the claim limitations with additional claimed feature taught by Klappert and presenting the retrieved supplemental audio or video based on the timing information (see figs. 1-2, 4-7 ¶s 56, 58 for presenting the retrieved supplemental audio or video based on the timing information (i.e. program information and/or media guidance application include video and audio). It should be noted that one of the functions of the media guidance application is to provide media listings and media information including video and audio to users as described in figs. 1-2, 5-7 paragraphs 29-33, 41, 45, for example. Thus, the media guidance application includes supplemental content asset such as video and audio)
(see figs. 1-9, 11 ¶s 28, 30, 33, 50, 52-84 for receiving, from the primary device, synchronization information message comprising timing information for the primary content asset (i.e. the network device may receive, from an application service provider device, information associated with an event, such as a title, a duration, a location, a start time, a stop time, etc. associated with the event. The network device may assign an event identifier to the event based on the event information, and may provide the event identifier to a cell control device at a location associated with the event as described in figs. 1-9 paragraphs 21))
Therefore, taking the combined teachings of Klappert, Julian, Chitturi and Tjio as a whole, it would have been obvious to one of ordinary skills in the art to incorporate this feature (message) into the system of Klappert at the time the invention was made as taught by Tjio.
One will be motivated to incorporate the feature message into the system of Klappert as taught by Tjio for the benefit of having a text messaging application 410-4 which may enable a user to send and/or receive text messages via UE 105 in order to have a user friendly interaction (see figs. 1-4 ¶ 53)
Re claim 39, the combination of Klappert, Julian and Chitturi as discussed in claim 31 above discloses all the claimed limitations but fails to explicitly teach further (see figs. 1-9 ¶s 40, 53-80 for generating a feedback information message that includes metadata or timing information about the supplemental audio or video (i.e. the network device may receive, from an application service provider device, information associated with an event, such as a title, a duration, a location, a start time, a stop time, etc. associated with the event. The network device may assign an event identifier to the event based on the event information, and may provide the event identifier to a cell control device at a location associated with the event as described in figs. 1-9 paragraphs 21)); and transmitting the feedback information message to the primary user device (see figs. 1-3, 5-9 ¶s 54-80 for transmitting the feedback information message to the primary user device (i.e. user interface 400 may present various applications to a user, such as an email application 410-1, a telephone application 410-2, a live event broadcasting application 410-3, a text messaging application 410-4, etc. as described in fig. 4 paragraph 53))
Therefore, taking the combined teachings of Klappert, Julian, Chitturi and Tjio as a whole, it would have been obvious to one of ordinary skills in the art to incorporate this feature (message) into the system of Klappert at the time the invention was made as taught by Tjio.
 Klappert, Julian, Chitturi and Tjio are combined for the same motivation as set forth in claim 35 above.
Re claim 45, the combination of Klappert, Julian and Chitturi as discussed in claim 41 above discloses all the claim limitations with additional claimed feature taught by Klappert wherein the control circuitry (see figs. 3-4 ¶s 41, 64 for control circuitry); and presenting the retrieved supplemental audio or video based on the timing information (see figs. 1-2, 4-7 ¶s 56, 58 for presenting the retrieved supplemental audio or video based on the timing information (i.e. program information and/or media guidance application include video and audio). It should be noted that one of the functions of the media guidance application is to provide media listings and media information including video and audio to users as described in figs. 1-2, 5-7 paragraphs 29-33, 41, 45, for example. Thus, the media guidance application includes supplemental content asset such as video and audio)
Klappert fails to explicitly teach is further configured to: receiving, from the primary device, synchronization information message comprising timing information for the primary content asset. However, the reference of Tjio explicitly teaches is further configured to: receiving, from the primary device, synchronization information message comprising timing information for the primary content asset (see figs. 1-9, 11 ¶s 28, 30, 33, 50, 52-84 for receiving, from the primary device, synchronization information message comprising timing information for the primary content asset (i.e. the network device may receive, from an application service provider device, information associated with an event, such as a title, a duration, a location, a start time, a stop time, etc. associated with the event. The network device may assign an event identifier to the event based on the event information, and may provide the event identifier to a cell control device at a location associated with the event as described in figs. 1-9 paragraphs 21))
Therefore, taking the combined teachings of Klappert, Julian, Chitturi and Tjio as a whole, it would have been obvious to one of ordinary skills in the art to incorporate this feature (message) into the system of Klappert at the time the invention was made as taught by Tjio.
Per claim 45, Klappert, Julian, Chitturi and Tjio are combined for the same motivation as set forth in claim 35 above.
Re claim 49, the combination of Klappert, Julian and Chitturi as discussed in claim 41 above discloses all the claim limitations with additional claimed feature taught by Klappert wherein the control circuitry (see figs. 3-4 ¶s 41, 64 for control circuitry);
Klappert fails to explicitly teach is further configured to: generate a feedback information message that includes metadata or timing information about the supplemental audio or video; and transmit the feedback information message to the primary user device. However, the reference of Tjio explicitly teaches is further configured to: generate a feedback information message that includes metadata or timing information about the supplemental audio or video (see figs. 1-9 ¶s 40, 53-80 for generate a feedback information message that includes metadata or timing information about the supplemental audio or video (i.e. the network device may receive, from an application service provider device, information associated with an event, such as a title, a duration, a location, a start time, a stop time, etc. associated with the event. The network device may assign an event identifier to the event based on the event information, and may provide the event identifier to a cell control device at a location associated with the event as described in figs. 1-9 paragraphs 21)); and transmit the feedback information message to the primary user device (see figs. 1-3, 5-9 ¶s 54-80 for transmit the feedback information message to the primary user device (i.e. user interface 400 may present various applications to a user, such as an email application 410-1, a telephone application 410-2, a live event broadcasting application 410-3, a text messaging application 410-4, etc. as described in fig. 4 paragraph 53))
Therefore, taking the combined teachings of Klappert, Julian, Chitturi and Tjio as a whole, it would have been obvious to one of ordinary skills in the art to incorporate this feature (message) into the system of Klappert at the time the invention was made as taught by Tjio.
Per claim 49, Klappert, Julian, Chitturi and Tjio are combined for the same motivation as set forth in claim 35 above. 
Claims 40 and 50 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Klappert (US 2008/0155607 A1)(hereinafter Klappert) as applied to claim 31-33, 36, 41-43 and 46 above, and further in view of Julian et al. (US 2007/0259690 A1)(hereinafter Julian), and further in view of Chitturi et al. (US 2010/0037258 A1)(hereinafter Chitturi), and further in view of Robertson, III (US 2010/0095326 A1) (hereinafter Robertson).
Re claim 40, the combination of Klappert, Julian and Chitturi as discussed in claim 31 above discloses all the claimed limitations but fails to explicitly teach wherein the supplemental audio or video is associated with a social media network of a user of (see ¶s 21-24, 37 for the supplemental audio or video (i.e. program content 110 and/or additional information 114 as described in figs. 1-2 paragraph 20) is associated with a social media network (i.e. social network as shown in fig. 1) of a user of the primary user device (i.e. output device 106 as shown in fig. 1))
Therefore, taking the combined teachings of Klappert, Julian, Chitturi and Robertson as a whole, it would have been obvious to one of ordinary skills in the art to incorporate this feature (social media network) into the system of Klappert at the time the invention was made as taught by Robertson.
One will be motivated to incorporate the feature message into the system of Klappert as taught by Robertson for the benefit of having a program content tagging system 100 that provides a method and device for facilitating the development of an interactive social network during the viewing of a program by making program viewing an interactive and comprehensive process where users can request, send, buy, sell, and inquire about merchandise, and view additional information 114 associated with the program that normally would not be provided with the program in order to have a user friendly interaction (see fig. 1 ¶ 20)
Re claim 50, the combination of Klappert, Julian, Chitturi and Robertson as discussed in claim 40 above discloses all the claimed limitations of claim 50.
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M MESA whose telephone number is (571)270-1706.  The examiner can normally be reached on Monday-Friday 8:30AM-6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

4/28/2021
/JOSE M. MESA/
Examiner
Art Unit 2484

                                                                                                                                                                                                       
                                                                                                                                                                                                        /THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484